COFFEY, J.
With reference to the motion to refer claims to jury: I have come to the conclusion in regard to the claims of John P. Swift, for counsel fees, for services rendered to the estate, being a claim for legal services incurred during the administration, which is an expense of administration, it is not a proper matter for trial by jury. Motion denied. As to the claim of Robert Harrison, for legal services rendered in the lifetime of deceased: This differs materially from Mr. Swift’s claim. It is a matter which may be segregated from the account, so if it be submitted to a jury it should be submitted alone and not as part of the account. The account is a matter to be settled by the court without a jury, that is, the account as an account. This claim of Mr. Harrison, although it is allowed by the court and prima facie established by reason of the approval of the court, that is only a shifting of the onus, that does not interfere with the question of the right to a trial by jury.
The decision of the court is, that the motion for a jury trial as to that claim be and it is granted. Exception.